 
 
IV 
111th CONGRESS
2d Session
H. RES. 1386 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2010 
Mr. Foster submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to prohibit Members from negotiating for a job involving lobbying activities. 
 
 
That  
(a)clause 1 of rule XXVII of the Rules of the House of Representatives is amended by inserting (a) after 1. and by adding at the end the following new paragraph: 
 
(b)A Member, Delegate, or Resident Commissioner shall not negotiate or have any arrangement concerning prospective employment for a job involving lobbying activities as defined by the Lobbying Disclosure Act of 1995.. 
(b)The amendment made by subsection (a) shall only apply to negotiations or arrangements entered into after the date of adoption of this resolution. 
 
